
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.35



Forest Oil Corporation

Annual Incentive Plan

2008


GRAPHIC [g7356.jpg]

--------------------------------------------------------------------------------



Forest Oil Corporation
2008 Annual Incentive Plan

Summary

Plan Objectives

        The Annual Incentive Plan (the "Plan") has been designed to meet the
following objectives:

•Provide an annual incentive plan framework that is performance-driven and
focused on objectives that are critical to the Company's success.

•Offer competitive cash compensation opportunities to all key employees.

•Reward outstanding achievement.

Basic Plan Concept

        The Plan generally provides annual incentive awards, which will be
determined primarily on the basis of the Company's consolidated results on
selected financial, operating and other performance measures. However, business
unit or department performance and individual performance will also be
considered in determining the actual participant award payout. Therefore, the
Company shall have the flexibility to adjust individual awards to reflect
individual or team performance.

Performance Measures and Weights

        Each year the Company will establish the threshold, target and
outstanding performance levels on each performance measure and its appropriate
weighting. These performance measures and their weighting will be reviewed (and
modified, if appropriate) in light of changing Company priorities and strategic
objectives.

        The recommended 2008 Company performance measures and their respective
weightings are described in detail in Attachment I.

Plan Administration

        The Plan will be administered by the Compensation Committee
("Committee") of the Board of Directors and the President and Chief Executive
Officer ("CEO") (for all positions except his own). Certain elements of the Plan
administration will be delegated to the senior Human Resources executive of the
Company. The Executive Vice President and Chief Financial Officer will verify
the performance calculation for the performance and operating measures in
consultation with the Senior Vice President, Business Development & Engineering,
who shall be responsible for the estimation of the Company's oil and gas
reserves.

        Actual performance goals, standards, award determinations and
modifications to the Plan design must be approved by the Committee.

Measure


--------------------------------------------------------------------------------

  Weighting (Example)

--------------------------------------------------------------------------------

  Total Shareholder Return   15 % Cash Cost   15 % Acquisitions   20 %
Production   30 % Rate of Return on Capital Investments   20 %    

--------------------------------------------------------------------------------

  Total Financial and Operating Objectives   100 %

        Once the total bonus pool has been established following the performance
calculations, the CEO shall have the discretion to distribute bonus monies
within business units and the corporate group or to move monies from one group
to another, and to allocate incentive monies to individuals, based on his
assessment (with advice of other senior managers) as to individual or group
performance.

--------------------------------------------------------------------------------



Targets

        Targets for the total Plan will be set consistent with the following:

•Threshold—Minimum level at which payout occurs. The threshold percentage is 25%
of the target award percentage.

•Target—Level at which the participant receives the target award percentage.

•Outstanding—Level at which the participant receives 200% of the target award
percentage.

        Completion percentages between Threshold, Target and Outstanding will be
determined, with the exception of Total Shareholder Return, by interpolation.
Completion for results above Outstanding will be directly proportional to the
change in completion between Target and Outstanding.

        The Completion Percentage for Total Shareholder Return is defined in the
section describing the Total Shareholder Return measure. Targets shall be
adjusted for material changes made during the year to the business plan or scope
thereof, or to the capital expenditure budget.

Maximum Completion

        Although there will be no limit on completion of individual financial
measures, completion for the total Plan will be limited to 200% of target.

Performance Levels

        Performance levels will be set for individual measures. Results below
the Threshold will equate to a zero completion percentage.

        A minimum 25% completion threshold is required for the total Plan.

Completion Calculation

        Completion for total financial measures will be the sum of the weighted
completion percentage for each individual measure. Completion for each
individual measure will be equal to the completion percentage of each measure
times the weighting for that measure.

Property Sales

        In computing results, non-budgeted property sales are not to be
considered. To avoid non-budgeted property sales from affecting results, they
will be incorporated into performance measures as though they had been budgeted.

Participants

        The CEO shall determine which employees are to be participants in the
Plan. If a participant's employment with the Company is terminated for any
reason prior to payment, no bonus award will be paid.

        The target award percentage for the CEO is established by the Committee.
Target award percentages for Company officers are subject to the approval of the
Committee. The CEO is authorized to establish and adjust at his discretion the
target award percentages for non-officer Plan participants. Plan participants
who change positions and/or have their individual target incentive levels
changed during the Plan year will have their award prorated accordingly. All
awards paid will be rounded to the nearest $100.

        Incentive compensation awards will be calculated based upon the
participant's base salary in effect at the end of the Plan year or earned salary
if the participant was a new hire during the year.

Board of Directors' Discretion

        The granting of any and all incentive compensation awards is at the
discretion of the Forest Oil Corporation Board of Directors.

--------------------------------------------------------------------------------



Forest Oil Corporation
Financial Measure
Total Shareholder Return

Objective

        Measure Total Return to Shareholders relative to a peer group.

Definition

        Total Return to Shareholders equals year-end share price plus common
dividends per share paid (plus capital returned to shareholders through share
repurchase) during the Plan year minus the beginning share price divided by
beginning share price.

Share Price

        Year-end share price shall be defined as the closing price on the last
trading day in December of each year. The beginning share price shall be defined
as the closing price on the last trading day in December of the prior year
(2007).

        In the event either the Company or a member of the peer group is
acquired for cash, the year-end share price shall be defined as the cash
purchase price per share. If a member of the peer group is acquired for stock,
the year-end share price shall be defined as the exchange ratio multiplied by
the closing price of the acquirer on the last trading day of the year. In an
acquisition involving both cash and stock, each component of the purchase price
will be measured as described above to calculate a pro forma year-end stock
price.

Peer Group

        The peer group shall comprise companies selected by the Committee that
reflect the size, operational complexities and business challenges faced by
Forest Oil.

Completion Percentage

        The Completion Percentage will be determined based on the Company's
ranking among the selected peer companies with regard to Total Shareholder
Return as detailed in Attachment 1A.

--------------------------------------------------------------------------------



Forest Oil Corporation
Financial Measure
Cash Cost

Objective

        Measure cash cost on an annual basis.

Definition

        Corporate:    The sum of direct operating expense and expensed
workovers, but excluding ad valorem taxes, transportation expense and total
expensed G&A for the Company, divided by total production for the Company
measured in MCFE.

        Business Unit:    The sum of direct operating expense and expensed
workovers, but excluding ad valorem taxes, transportation expense, allocated
corporate G&A expense for the business unit, and total expensed G&A
administrative costs for the Company, divided by production for the business
unit measured in MCFE.

        Cash Cost excludes production severance taxes. Additionally, the
calculation of Cash Cost for the Canadian business unit shall be calculated at
the Plan exchange rate ignoring any variance between the actual exchange rate
and the exchange rate assumed in the Plan.

Targets

        Measured against an approved Annual Plan with:

•Threshold equal to achievement of 105% of Business Plan objective (Attachment
1B)

•Target equal to achievement of 100% of Business Plan objective (Attachment 1B)

•Outstanding equal to achievement of 90% of Business Plan objective (Attachment
1B)

--------------------------------------------------------------------------------





Forest Oil Corporation
Financial Measure
Acquisitions

Objective

        Measure on a yearly basis the amount of oil and gas, converted to Bcfe,
acquired by the Company.

Definition

        The target objective for 2008 Acquisitions is to replace the 2008
Production target.

        Acquisitions are calculated by adding the volumetric amount of estimated
proved reserves acquired by any method by the Company in 2008.

Targets

•Threshold is an amount shown on Attachment 1C.

•Target is an amount shown on Attachment 1C.

•Outstanding is an amount shown on Attachment 1C.

--------------------------------------------------------------------------------





Forest Oil Corporation
Operating Measure
Production

Objective

        Measure net production on an annual basis.

Definition

        Net production equals total net production (after royalty and other
burdens) equal to that set forth in the annual Business Plan.

        Should a business unit overspend budgeted Capex significantly, the
Production target will either be proportionately adjusted or the target level
will become the threshold for payout under this measure.

        The calculation of net production volumes for the Canadian business unit
shall be calculated as if Plan oil and gas prices were experienced, with no
volume adjustments being made for higher or lower prices.

Targets

        Measured against an approved Annual Plan with:

•Threshold equal to achievement of 95% of Business Plan objective (Attachment
1D).

•Target equal to achievement of 100% of Business Plan objective (Attachment 1D).

•Outstanding equal to achievement of 110% of Business Plan objective (Attachment
1D).

--------------------------------------------------------------------------------





Forest Oil Corporation
Financial Measure
Rate-of-Return on Capital Investments

Objective

        Measure on a yearly basis, the pre-tax rate-of-return ("ROR") on all
capital projects.

Definition

        Pre-tax rate-of-return on all capital projects during the year including
drilling projects, acquisitions, recompletions, land lease, seismic and
capitalized G&A. The price assumptions to be utilized will be those utilized for
the Investment Results Report ("IRR") and any prices hedged (for the associated
volumes) in direct connection with an acquisition. In evaluating the
accomplishment of this objective, the Compensation Committee will take into
account all revisions to estimated proved reserves made in 2008.

Targets

        Measured against an approved annual Plan with:

•Threshold is equal to the ROR indicated on Attachment 1E.

•Target is equal to the ROR indicated on Attachment 1E.

•Outstanding is equal to the ROR indicated on Attachment 1E.

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.35



Forest Oil Corporation Annual Incentive Plan 2008
